USCA4 Appeal: 19-6075    Doc: 52        Filed: 04/16/2021    Pg: 1 of 1




                                                                     FILED: April 16, 2021


                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT

                                     ___________________

                                           No. 19-6075
                                     (3:01-cr-00016-GCM-1)
                                      (3:16-cv-00365-GCM)
                                     ___________________

        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        TYE LANFORD SARRATT

                     Defendant - Appellant

                                     ___________________

                                        MANDATE
                                     ___________________

              The judgment of this court, entered February 22, 2021, takes effect today.

              This constitutes the formal mandate of this court issued pursuant to Rule

        41(a) of the Federal Rules of Appellate Procedure.


                                                                /s/Patricia S. Connor, Clerk




                Case 3:01-cr-00016-GCM Document 51 Filed 04/16/21 Page 1 of 1
